Citation Nr: 0731792	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  02-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to September 
1994.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This matter was previously before the Board, and adjudicated 
in a decision dated February 2005.  In that decision, the 
Board denied service connection for lupus.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In an Order dated in April 
2006, the Court vacated the Board's February 2006 decision, 
and remanded this matter back to the Board for development 
consistent with the Court's Order.

This case was remanded in October 2006 and has been returned 
for review by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

In the April 2006 Joint Motion for Remand (Joint Motion), the 
parties noted that the April 2004 VA examiner predicated his 
negative nexus opinion on the results of an ANA test 
conducted in August 1995, which was available to the examiner 
through VA's computerized records system, but which was not 
contained in the claims file.  As such, the VA examiner had 
the opportunity to review the test results, but the veteran's 
private physician, G.W.N., M.D. did not have access to those 
results in formulating his positive opinion.

The parties concluded that VA's failure to obtain the August 
1995 records and associate them with the claim file 
constitutes a violation of the duty to assist provisions of 
the Veterans Claims Assistance Act of 2000.

In October 2006, the August 1995 VA laboratory results were 
obtained by the RO/AMC.  The veteran was notified in a 
January 2007 letter that the August 1995 VA laboratory 
results as well as other records had been received.  He was 
advised that he could submit an addendum opinion by 
Dr. G.W.N.  In a letter dated in May 2007, the veteran's 
representative requested a copy of the recently obtained VA 
records pursuant to 38 C.F.R. § 20.1200.  In June 2007, the 
representative requested that the claims file remain at the 
RO pending his review of the requested records.  In the 
meantime, the veteran's claims file was transferred to the 
Board.  In August 2007, the Board sent the requested VA 
records to the veteran's representative.  

As the veteran's representative has requested RO review of 
the additional records, and seeks to provide additional 
argument or evidence to the RO, the case will be returned to 
the RO.   

Accordingly, the case is REMANDED for the following action:

The claims file should be returned to the 
RO/AMC and the RO/AMC should allow the 
veteran and his representative an 
opportunity to provide additional 
evidence or argument.  If such evidence 
or argument is provided, RO/AMC should 
readjudicate the claim.  No 
readjudication is needed if new 
evidence/argument is not presented.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which should include a discussion 
of any additional evidence submitted by 
the veteran.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



